UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  EVA M. SANDOVAL

                           Plaintiff,                                 ORDER

                 –v–                                              16 Civ. 8892 (ER)

  LUIS J. DUMES

                           Defendant.

Ramos, D.J.:

       On May 21, 2021, trial in this action was adjourned to September 7, 2021. The Southern

District of New York has reconfigured courtrooms and other spaces in its courthouses to allow

civil jury trials to proceed as safely as possible during the COVID-19 pandemic. Under the

centralized calendaring system currently in place, the Clerk’s Office schedules up to three jury

trials to begin on each day of jury selection: a primary case and up to two back-up cases that may

proceed in its place if the primary case does not go forward.

       The Clerk’s Office has notified the Court that this case has been placed on the jury trial

calendar for September 21, 2021. The case must be trial-ready for that day. The case is third on

the list for jury trials for that day. This means that the case will not proceed on September 21,

2021, if either of the other trials scheduled for that date go forward. If the case cannot proceed

on the scheduled date, the Court will seek another jury trial date for as soon as possible

thereafter. As soon as the Court confirms that the matter will proceed on September 21, 2021, it

will inform the parties.
 The final pretrial conference is hereby adjourned to September 15, 2021, at 2:30 p.m.

 SO ORDERED.

Dated: June 3, 2021
       New York, New York
                                                  ______________________
                                                   Edgardo Ramos, U.S.D.J.
